Opinion issued February 28, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00590-CR
                          ———————————
                      ERIC EARL FISHER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1313629



                         MEMORANDUM OPINION

      Appellant, Eric Earl Fisher, was charged by indictment with robbery. 1

Appellant pleaded not guilty. A jury found him guilty. The trial court found two

1
      See TEX. PENAL CODE ANN. § 29.02(a)(2) (Vernon 2011), § 31.03(a) (Vernon
      Supp. 2012).
enhancement paragraphs to be true and sentenced appellant to 45 years’

confinement. In three issues on appeal, appellant argues that (1) the trial court

abused its discretion by denying his motion to suppress because he was improperly

arrested without an arrest warrant, (2) his due process rights were violated when

the State failed to timely disclose Brady evidence, and (3) the trial court erred by

denying his motions to instruct the jury to disregard certain hearsay evidence.

      We affirm.

                                    Background

      Engram Wilkinson was traveling through Houston on his way from Austin

to New Orleans. He stopped for gas at a station in east Houston. While he was

filling his gas tank, a black male approached him and asked for money. Wilkinson

told him he did not have any money, and the man walked away. A moment later,

the man returned asking for cigarettes or marijuana. Wilkinson said he did not have

any and got into his car to leave. Once Wilkinson was in the car, the man stepped

up to the open car door and told Wilkinson not to move or he would shoot him.

The man took Wilkinson’s wallet, cell phone, car keys, iPod, and iPod charger.

      The man then walked to another car and got in. Before the car drove away,

Wilkinson read the license plate number. After the car left, Wilkinson walked into

the store at the gas station and asked the clerk to call the police. Wilkinson later

identified appellant in a photo line-up.


                                           2
      A few hours later, Deputy J. Lewis heard a police broadcast that the car used

in the robbery had been spotted in an area of town near him. Deputy Lewis spotted

the car and pulled it over. Appellant was in the car. Deputy Lewis immediately

put him under arrest. During the search incident to the arrest, Deputy Lewis found

in appellant’s pockets a number of items that had been in Wilkinson’s wallet.

Wilkinson’s cell phone was later found in the car.

      The day before appellant’s trial setting, the State filed a notice that a deputy

from the Harris County Sherriff’s Department who was involved in the case and

had been subpoenaed to appear at trial had been terminated for policy violations

and for supplying drugs to his girlfriend. The next day, the State filed a subpoena

for another deputy to testify. The same day, appellant moved for a continuance.

      During the hearing, the State explained that it had provided a Brady notice

as soon as it was aware of the termination. Appellant’s counsel then stated, “Well,

as far as Brady, I don’t have a problem with it. It’s the subpoena that we’re

addressing here.” Appellant’s counsel explained that they needed additional time

to learn more about the substituted deputy. The trial court denied the motion.

      Before trial, appellant had filed a motion to suppress based on the State’s

failure to get a search warrant before searching appellant. During trial, appellant

proceeded on the motion. Appellant argued that the State had sufficient time to get




                                          3
a search warrant before his arrest and, by failing to do so, the warrantless search

was improper. The trial court denied the motion to suppress.

      During the State’s examination of two deputies at trial, the deputies testified

about hearsay statements. For four of these instances, appellant objected, and the

trial court sustained the objections. Appellant then moved for instructions for the

jury to disregard and for mistrial. The trial court denied these motions.

                                Motion to Suppress

      In his first issue, appellant argues that the trial court abused its discretion by

denying his motion to suppress because he was improperly arrested without an

arrest warrant. The State argues that this issue has not been preserved for appeal.

We agree.

      The State correctly points out that appellant’s brief repeatedly fails to

recognize the distinction between an arrest warrant and a search warrant. In fact,

appellant identifies his first issue as “The lapse of several hours between the

robbery, the identification of a possible suspect in the case, and the eventual arrest

of [appellant] required the State to obtain a search warrant before arresting

[appellant] and seizing property from him.” Throughout his argument of this issue,

appellant uses the terms “search warrant” and “arrest warrant” interchangeably.

      The legal authority appellant relies on, however, almost exclusively

concerns the legality of warrantless arrests. See, e.g., TEX. CODE CRIM. PROC.


                                          4
ANN. arts. 14.01–.04 (Vernon 2005 & Supp. 2012) (concerning arrests without

warrants). Appellant dedicates the vast majority of this section of his brief arguing

that the State failed to establish that it had met the requirements under article 14.04

of the Texas Code of Criminal Procedure for a warrantless arrest. See TEX. CODE

CRIM. PROC. ANN. art. 14.04 (permitting warrantless arrest when it has been

adequately shown to a police officer that a felony has been committed and that the

offender is about to escape without any time to procure a warrant). Appellant only

cites to two cases on warrantless searches and only for general propositions of law.

See Amores v. State, 816 S.W.2d 407, 413 (Tex. Crim. App. 1991) (holding “[t]he

‘totality of the circumstances’ test applies in Texas for determining probable cause

for a warrantless search and seizure”); Minnesota v. Dickerson, 508 U.S. 366, 372

113 S. Ct. 2130, 2135 (1993) (holding warrantless searches “are per se

unreasonable under the Fourth Amendment—subject only to a few specifically

established and well delineated exceptions”).       Appellant provides no specific

argument for why the warrantless search was improper other than to say it derived

from a warrantless arrest.

      At trial, however, appellant’s argument in his motion to suppress and the

hearing on the motion concerned only the validity of the warrantless search.

Appellant argued that the State lacked a reasonable basis to search him. Appellant

made no complaint about the warrantless arrest.

                                          5
      Complaints about a warrantless arrest are distinct from complaints against a

warrantless search. Raising one does not preserve the other. See Buchanan v.

State, 207 S.W.3d 772, 777 (Tex. Crim. App. 2006) (holding that constitutional

complaints about warrantless search at trial did not preserve for appeal statutory

complaints about warrantless arrest). When an appellant’s complaint at trial does

not comport with the issue raised on appeal, the issue on appeal has not been

preserved for our review. Swain v. State, 181 S.W.3d 359, 367 (Tex. Crim. App.

2005) (citing TEX. R. APP. P. 33.1). To the degree appellant was attempting to

raise a complaint about the warrantless search with two legal citations but no

accompanying legal analysis, we hold it is has been inadequately briefed. See TEX.

R. APP. P. 38.1(i); Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim. App. 2000)

(overruling points of error as inadequately briefed when appellant failed to present

argument and authorities as required by Texas Rule of Appellate Procedure 38.1).

      Accordingly, we overrule appellant’s first issue.

                                 Brady Violation

      In his second issue, appellant argues that his due process rights were violated

when the State failed to timely disclose Brady2 evidence. The State argues this

issue was explicitly waived at trial. We agree.



2
      See Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97 (1963) (holding
      “the suppression by the prosecution of evidence favorable to an accused upon
                                         6
      The day before appellant’s trial setting, the State filed a notice that a deputy

from the Harris County Sherriff’s Department, who was involved in the case and

had been subpoenaed to appear at trial, had been terminated for policy violations

and for supplying drugs to his girlfriend. The next day, the State filed a subpoena

for another deputy to testify. The same day, appellant moved for a continuance.

      During the hearing, the State explained that it had provided Brady notice as

soon as it was aware of the termination. Appellant’s counsel then stated, “Well, as

far as Brady, I don’t have a problem with it.         It’s the subpoena that we’re

addressing here.” Appellant’s counsel explained that they needed additional time

to learn more about the substituted deputy. The trial court denied the motion.

      On appeal, appellant argues that the State failed to provide timely notice that

the original deputy had been fired and the reasons for the firing. Appellant argues

this is a Brady violation. Appellant makes no mention of the need to investigate

the substituted deputy. The issue on appeal does not comport with the complaint

made at trial. Accordingly, the issue on appeal has not been preserved. See Swain,
181 S.W.3d at 367 (citing TEX. R. APP. P. 33.1). Instead, it was expressly waived.

      We overrule appellant’s second issue.




      request violates due process where the evidence is material either to guilt or to
      punishment”).
                                          7
                             Instruction to Disregard

      In his third issue, appellant argues the trial court erred by denying his

motions to instruct the jury to disregard certain hearsay evidence. In his harm

analysis, however, appellant does not argue that this error, standing alone, created

reversible error. Instead, his argument for reversible error is contingent upon our

having sustained his first issue concerning the warrantless arrest. Without the

evidence obtained stemming from his arrest, appellant argues the bolstering

hearsay evidence would have had a more significant and injurious effect.

      Because we have overruled his first issue, appellant’s basis for alleging harm

in this issue necessarily fails. Accordingly, we overrule appellant’s third issue.

                                     Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8